Judgment, Supreme Court, New York County (Frank Blangiardo, J.), rendered June 2, 1987, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a predicate felon, to a term of imprisonment of IV2 to 15 years, to run consecutively to a previously imposed sentence of imprisonment, on an unrelated conviction, of 10 to 20 years, unanimously affirmed.
Upon due determination that defendant’s plea herein was knowing, informed and voluntary, the court accepted defendant’s guilty plea to one count of robbery in the first degree, in full satisfaction of an indictment charging him with two counts of robbery in the first degree, two counts of robbery in the second degree, and one count of attempted rape committed between January 3 and January 16,1986.
Defense counsel made appropriate pretrial motions and applications, secured various suppression hearings, and negotiated a favorable plea promise. In these circumstances, there is no merit to defendant’s claim of ineffective assistance of counsel (see, People v Baldi, 54 NY2d 137).
At sentencing, the court duly considered all available sentencing data, and we perceive no abuse of discretion which would warrant a reduction of sentence in the interest of justice (see, People v Farrar, 52 NY2d 302). Concur—Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.